Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Group I, species M2 and new claims 21-32 in the reply filed on 7/25/2022 is acknowledged. The remaining alleged claims 1-7 and 16-20 in Restriction Requirement are canceled by Applicant. 
Claim Status
	Claims 8-15 and 21-32 are pending.
	Claim 1-7 and 16-20 are canceled by Applicant.	
Drawings
The drawings are objected to because: the liner layer 22 is labeled by “25” in Fig. 7, but the “25” should be the fin structure in Specification. Similar miss-label in rest of Figs 9-16. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Chih-Wei Chiang et al., (US 2018/0166560 A1, hereinafter Chiang) in view of Jen-Chih Hsueh et al., (US 9,865,697 B1, hereinafter Hsueh) and in further view of Ya-Wen Chiu et al., (US 2018/0174922 A1, Chiu).
Regarding claim 8, Chiang discloses a method of manufacturing a semiconductor device, comprising: 
forming a fin structure (104 in Fig. 1A) protruding from an isolation insulating layer (106) disposed over a substrate (102); 
forming a sacrificial gate dielectric layer (protection layer 108 in Fig. 1B. The 108 functioning as sacrificial gate dielectric layer because portion of 108 is removed in Fig. 1I and a gate dielectric layer 126 is formed therein in Fig. 1J) over the fin structure; 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

		Chiang’s Fig. 1J, annotated. 
forming a sacrificial gate electrode layer (dummy gate structure 112 in Fig. 1D) over the sacrificial gate dielectric layer (108); 
forming gate sidewall spacers (114 in Fig. 1E); 
forming one or more dielectric layers (contact etch stop layer, CESL 118 in Fig. 1G); 
forming a gate space (trench 122 in Fig. 1I) by removing the sacrificial gate electrode layer (112) and the sacrificial gate dielectric layer (portion 108i of protection layer 108); 
…; 
forming a gate dielectric layer (126 in Fig. 1J) in the gate space (122); 
forming conductive layers (work function metal layer 128 and gate electrode layer 130 in Fig. 1J) on the gate dielectric layer (126) to fully fill the gate space (122); …
Chiang does not expressly disclose after the gate space (122) is formed, recessing the gate sidewall spacers (114); … recessing the gate dielectric layer (126) and the conductive layers (128, 130) to form a recessed gate electrode; and forming a contact metal layer on the recessed gate electrode.  
However, in the same semiconductor device manufacturing field of endeavor, Hsueh discloses after an opening T in Fig. 1F is formed, recessing gate sidewall spacer layer 160, gate dielectric layer 180 and gate stack G comprising metal silicon nitride layer 190, work function layers 210, 240 and gate electrode 252 in Fig. 1O in recesses R2-R4. 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

		Hsueh’s Fig. 1O, annotated. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to recess Chiang’s gate sidewall spacers (114), gate dielectric layer (126) and the conductive layers (128, 130) to form a recessed gate electrode according to Hsueh’s teaching to improve process for smaller device size as described by Hsueh in Col. 1, lines 20-26. 
Chiang modified by Hsueh does not expressly disclose forming a contact metal layer on the recessed gate electrode (Chiang’s 130 modified by Hsueh’s 252).  
However, in the same semiconductor device manufacturing field of endeavor, Chiu discloses a contact plug 86 is formed on a recessed gate bulk metal 72 in Fig. 20. 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

		Chiu’s Fig. 20, annotated. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the Chiu’s contact plug on the Chiang modified by Hsueh’s recessed gate electrode to provide an electrical connection to the gate electrode. 
Regarding claim 9, Chiang modified by (Hsueh and Chiu) discloses the method of claim 8,
wherein the one or more dielectric layer (Chiang’s CESL 118 in Fig. 1J) includes an etching stop layer (Chiang’s CESL 118) conformally formed on side faces of the gate sidewall spacers (Chiang’s 114) and an interlayer dielectric (ILD) layer (Chiang’s 120) formed on the etching stop layer (Chiang’s 118).  
Regarding claim 10, Chiang modified by (Hsueh and Chiu) discloses the method of claim 9,
wherein the ILD layer (Chiang’s 120) includes a silicon oxide layer and a silicon nitride layer (Chiang’s 120 may include multilayers made of silicon oxide and silicon nitride described in [0024]), both of which are in contact with the etching stop layer (sidewalls of the Chiang’s 120 are in contact with Chiang’s 118 in Fig. 1J).  
Regarding claim 11, Chiang modified by (Hsueh and Chiu) discloses the method of claim 9,
wherein the etching stop layer (Chiang’s 118) includes silicon nitride (described in [0023]).  

Claims 13 and 21-32 are rejected under 35 U.S.C. 103 as being unpatentable over Chih-Wei Chiang et al., (US 2018/0166560 A1, hereinafter Chiang) in view of Jen-Chih Hsueh et al., (US 9,865,697 B1, hereinafter Hsueh) and in further view of Ya-Wen Chiu et al., (US 2018/0174922 A1, Chiu) and Li-Jung Liu et al., (US 2017/0352559 A1, hereinafter Liu).
Regarding claim 13, Chiang modified by (Hsueh and Chiu) discloses the method of claim 9,
Chiang modified by (Hsueh and Chiu) does not expressly disclose wherein the contact metal layer (Chiu’s 86 in Fig. 20) is one of W, Ta, Sn, Nb or Mo formed by a deposition method using a metal chloride gas. 
However, in the same semiconductor device manufacturing field of endeavor, Liu discloses a contact structure 1876 in Fig. 18 comprising conductive layer 1874 (on a gate metal fill 224) formed by atomic layer deposition, ALD method with tungsten pentachloride (WCl5) or tungsten hexachloride (WCl6) precursors described in [0080].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to adapt Liu’s ALD method to form contact metal layer to obtain fluorine free (FF described in [0035]) metal film as described in [0080] by Liu. 
Regarding claim 21, Chiang discloses a method of manufacturing a semiconductor device, comprising: 
forming a fin structure (104 in Fig. 1A); 
forming a sacrificial gate dielectric layer (protection layer 108 in Fig. 1B. The 108 functioning as sacrificial gate dielectric layer because portion of 108 is removed in Fig. 1I and a gate dielectric layer 126 is formed therein in Fig. 1J) over the fin structure; 
forming a sacrificial gate electrode layer (dummy gate structure 112 in Fig. 1D) over the sacrificial gate dielectric layer (108); 
forming gate sidewall spacers (114 in Fig. 1E); 
forming one or more dielectric layers (contact etch stop layer, CESL 118 in Fig. 1G); 
forming a gate space (trench 122 in Fig. 1I) by removing the sacrificial gate electrode layer (112) and the sacrificial gate dielectric layer (portion 108i of protection layer 108); 
…; 
forming a gate dielectric layer (126 in Fig. 1J) in the gate space (122); 
forming conductive layers (work function metal layer 128 and gate electrode layer 130 in Fig. 1J) on the gate dielectric layer (126) to fully fill the gate space (122); …
wherein the gate electrode layer 130 does not include a tungsten layer, non tungsten materials are described in [0033]. 
Chiang does not expressly disclose after the gate space (122) is formed, recessing the gate sidewall spacers (114); … recessing the gate dielectric layer (126) and the conductive layers (128, 130) to form a recessed gate electrode; and forming a contact metal layer on the recessed gate electrode, wherein …, the contact metal layer includes tungsten.  
However, in the same semiconductor device manufacturing field of endeavor, Hsueh discloses after an opening T in Fig. 1F is formed, recessing gate sidewall spacer layer 160, gate dielectric layer 180 and gate stack G comprising metal silicon nitride layer 190, work function layers 210, 240 and gate electrode 252 in Fig. 1O in recesses R2-R4. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to recess Chiang’s gate sidewall spacers (114), gate dielectric layer (126) and the conductive layers (128, 130) to form a recessed gate electrode according to Hsueh’s teaching to improve process for smaller device size as described by Hsueh in Col. 1, lines 20-26.  
Chiang modified by Hsueh does not expressly disclose forming a contact metal layer on the recessed gate electrode (Chiang’s 130 modified by Hsueh’s 252), wherein the contact metal layer includes tungsten.
However, in the same semiconductor device manufacturing field of endeavor, Chiu discloses a contact plug 86 is formed on a recessed gate bulk metal 72 in Fig. 20. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the Chiu’s contact plug on the Chiang modified by Hsueh’s recessed gate electrode to provide an electrical connection to the gate electrode. 
Chiang modified by (Hsueh and Chiu) does not expressly disclose wherein the contact metal layer (Chiu’s 86) includes tungsten.
However, in the same semiconductor device manufacturing field of endeavor, Liu discloses a contact structure 1876 in Fig. 18 comprising conductive layer 1874 (on a gate metal fill 224) formed by atomic layer deposition, ALD method with tungsten pentachloride (WCl5) or tungsten hexachloride (WCl6) precursors described in [0080]. Therefore, the contact conductive layer can include tungsten.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to select Liu’s tungsten for the contact meta layer since the substitution of a known equivalent for another known equivalent is prima facie case of obviousness. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07.
Regarding claim 22, Chiang modified by (Hsueh, Chiu and Liu) discloses the method of claim 21, wherein:
at least one of the conductive layers (one of Chiang’s 128 and 130 in Fig. 1J) has a U-shape cross section (Chiang’s 128 is U-shape), and 
at least one of the conductive layers does not have a U-shape cross section (Chiang’s 130 is not U-shape).  
Regarding claim 23, Chiang modified by (Hsueh, Chiu and Liu) discloses the method of claim 21,
at least one of the conductive layers (one of Chiang’s 128 and 130 in Fig. 1J) that does not have a U-shape cross section includes TiN or WCN (Chiang’s 130 not U-shape includes titanium nitride described in [0033]).  
Regarding claim 24, Chiang modified by (Hsueh, Chiu and Liu) discloses the method of claim 21,
wherein the contact metal layer (Chiu’s 86 in Fig. 20) covers a top of the gate dielectric layer (a top surface of a Chiu’s gate high-k dielectric layer 56).  
Regarding claim 25, Chiang modified by (Hsueh, Chiu and Liu) discloses the method of claim 21,
Chiang modified by (Hsueh, Chiu and Liu) does not expressly disclose wherein an upper surface of the contact metal layer (an upper surface of the Chiu’s 86) has a convex shape toward the recessed gate electrode.  
However, Applicant has not presented persuasive evidence that the claimed convex shape of the upper surface of the contact metal layer is for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed shape of uneven top surface).  Also, the applicant has not shown that the claimed convex shape the upper surface of the contact metal layer produces a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art.  It has been held that is not inventive by change the shape in view of In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
Thus, it would have been obvious to add the claimed convex shape of the upper surface of the contact metal layer to the rest of the claimed invention. See MPEP 2144.04
Regarding claim 26, Chiang modified by (Hsueh, Chiu and Liu) discloses the method of claim 21,
Chiang modified by (Hsueh, Chiu and Liu) does not expressly disclose wherein the convex shape (of the upper surface of the Chiu’s 86) has a slope having an angle of 30 degrees to 60 degrees.  
However, Applicant has not presented persuasive evidence that the claimed convex shape of the upper surface of the contact metal layer having the angle of 30 degrees to 60 degrees is for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed shape of uneven top surface).  Also, the applicant has not shown that the claimed convex shape the upper surface of the contact metal layer having the angle of 30 degrees to 60 degrees produces a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art.  It has been held that is not inventive by change the shape in view of In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
Thus, it would have been obvious to add the claimed convex shape of the upper surface of the contact metal layer having the angle of 30 degrees to 60 degrees to the rest of the claimed invention. See MPEP 2144.04.
Regarding claim 27, Chiang modified by (Hsueh, Chiu and Liu) discloses the method of claim 21,
wherein the contact metal layer (Chiu’s 86 equivalent to Liu’s conductive layer 1874) is formed by an atomic layer deposition using a fluorine-free W source gas (Liu’s ALD with fluorine-free WCl5 or WCl6 as addressed in claim 21). 
Regarding claims 28-32, they are same as claims 21-25, respectively. Therefore, they are rejected under 35 U.S.C. 103 according to rejections of claims 21-25, respectively. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chih-Wei Chiang et al., (US 2018/0166560 A1, hereinafter Chiang) in view of Jen-Chih Hsueh et al., (US 9,865,697 B1, hereinafter Hsueh) and in further view of Ya-Wen Chiu et al., (US 2018/0174922 A1, Chiu) and Yu-Sheng Wang et al., (US 2018/0308751 A1, hereinafter Wang).
Regarding claim 14, Chiang modified by (Hsueh and Chiu) discloses the method of claim 9, 
Chiang modified by (Hsueh and Chiu) does not expressly disclose further comprising: forming a gate cap insulating layer over the contact metal layer (Chiu’s contact plug 86 in Fig. 20); forming one or more dielectric layers over the gate cap insulating layer; and forming a gate contact in contact with the contact metal layer (Chiu’s 86).  
However, in the same semiconductor device manufacturing field of endeavor, Wang discloses forming a dielectric layer 68 (as gate cap insulating layer) over a gate contact plug 56B (as contact metal layer); forming a dielectric layer 70 over the dielectric layer 68; and forming a conductive feature 72 (as gate contact) in contact with the contact plug 56B in Fig. 12 described in [0039]. 

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

		Wang’s Fig. 12, annotated. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the gate cap insulating layer, dielectric layers over the gate cap insulating layer and the gate contact according to Wang’s teaching over Chiu’s contact plug to further build up level connection layers.

Allowable Subject Matter
Claims 12 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim 8, and any intervening claims.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112.  
Regarding claim 12, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: recited features of the method of claim 9, “wherein the gate dielectric layer is formed on a top of the recessed gate sidewall spacers and in contact with the etching stop layer” as recited in claim 12, in combination with the remaining features of base claim 8 and intervening claim 9.
Regarding claim 15, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: recited features of the method of claim 14, “wherein the contact metal layer includes a lower amount of fluorine than the gate contact” as recited in claim 15, in combination with the remaining features of base claim 8 and intervening claims 9 and 14.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARUN LU
 whose telephone number is (571)270-0164. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARUN LU/Primary Examiner, Art Unit 2898